Title: To James Madison from William Savage, 9 June 1802 (Abstract)
From: Savage, William
To: Madison, James


9 June 1802, Kingston, Jamaica. “I have this day drawn on you … for the Balance due me on the last Quarters Account, say Two thousand & Twelve Dollars 34/cents, to which please pay due Honour.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p.; marked “Duplicate”; docketed by Brent as received 24 July.



   
   A full transcription of this document has been added to the digital edition.

